Wrigiit, J.
Upon several grounds we think this judgment might be affirmed. It is sufficient to state one:
Under the instructions (to which no objections are now urged), the judgment should not be disturbed if the jury was justified in finding that the money had not been invested in speculation, etc. An examination of the record satisfies us, that, in this respect, the verdict is correct, or, at least, is far from being so contrary to the weight of evidence as to justify our interference. There was, to say the least, conflict, and more than this need not be said. It is unnecessary to examine the point upon which the judges at the General Term differed, as, under the above view of the case, the discussion becomes umimportant.
Affirmed.